 148DECISIONSOF NATIONALLABOR RELATIONS BOARDLand Title Guarantee and Trust Co., Employer-Peti-tionerandTeamstersUnion LocalNo. 293,AffiliatedWith InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Cases 8-RM-621 and8-RC-8220November 10, 1971DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Sanford Gross oncertain dates between June 1 and August 5, 1971.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the above-entitledmatter was transferred by the Regional Director forRegion 8 to the National Labor Relations Board forconsideration. Briefs have been filed on behalf ofLand Title Guarantee and Trust Co., the TitleExaminers Union No. 19496, AFL-CIO, and theIndependent Title Workers Union.'Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its authority in connec-tion with this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this proceeding, includingthe briefs filed by the parties, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theiAt the hearing, the Independent Title Workers Union and the TitleExaminers Union No. 19496, AFL-CIO, intervened2The unit description in the last contract which expired on July 31,1971, is as follows:All female office employees employed in theCityof Cleveland, Ohioin the following departments*plant department, point maintenancedepartment,court department,proof reading department, engineeringdepartment, typing department,and telephone exchange. Departmentheads, supervisory employees and persons occupying a positionexecutive in character are excluded.3The unit description in the most recent contract,which expired onJuly 31, 1971,is as follows:employeesin the classification of Title Examiners, Opuuoners,Reviewers,Miscellaneous Title Operatives,Escrow Auditors, TitleEngineers,Court Searchers, Location Service Crew Chiefs, Field WorkReviewers,Locators,EscrowOfficersandAuditors and PlantEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Land TitleGuarantee and Trust Co., theEmployer herein, is an Ohio corporation engaged inthe business of researching, insuring, and guarantee-ing titles to real estate and acting as escrow agent inreal estate transactions.Although some employees have never been repre-sented by a union, the majority of employees havehistorically been divided into two units represented bydifferent unions. Since its certification in 1945, theIndependent TitleWorkers Union has representedthe unit of employees that includes all females incertain departments.2 The Title Examiners Union hasrepresented male employees in certain classificationssince 1934, although not certified in that unit until1948. Since 1965, this Union has represented allemployees in these classifications regardless of sex.3In its petition, the Employer contends that the onlyappropriate unit is one which includes all employees.The Teamsters Local No. 293 stipulated that theunit sought by the Employer would be most appropri-ate.However, it takes the position that the unitdescribed in its amended petition is also appropriate.4This unit includes all employees now represented bythe Independent Title Workers Union as well as somepreviously unrepresented employees, but does notinclude certain other previously unrepresented em-ployees who perform substantially the same functionas employees within the unit sought.5While conceding that the unit sought by theEmployer is appropriate, the Independent TitleWorkers Union maintains that its historical unit isalso appropriate and requests a finding to that effect.The Title Examiners Union objects to the unitpetitioned for by the Employer because it fails tocarve out the unit it has historically represented.In contending that two separate units could beappropriate, all three unions rely on the bargaininghistory. In addition, the Title Examiners Unioncontends that the unit it represents is composed oftechnical employees entitled to separate representa-tion.Operatives,Draftsmenand LocationService CrewHelpers and GroupLeaders,but it shall not include any supervisor or assistant supervisor,except as hereinafterprovidedin Section 6 and Section10 hereof4The Teamstersamended petition requestedthe following unit.Allemployees employed inthe following departmentsPlantdepartment, jointmaintenance department,courtdepartment,proofreading department,engineering department, typing department,telephone exchange,data processing department,photo department,statewide department,billing and orderdepartment,internalauditingdepartment, excluding departmentheads, supervisory and executivepersonnel and those persons currentlycoveredunder thecontractbetween theCompany and TitleExaminersUnionNo 19496,AFL-CIO.5For example,the secretaries in the escrow departmentwould not beincluded inthis unit194 NLRB No. 29 LAND TITLE GUARANTEE AND TRUST CO.With respect to the latter contention, the evidenceindicates that many employees in the unit representedby the Title Examiners Union have only high schooleducations and need only a few week's training toperform their work.6 In addition, the training of someclassifications in the unit represented by the Inde-pendent TitleWorkers Union exceeds the trainingrequirements for some classifications in the unitrepresented by the Title Examiners Union.7 Since nospecial training or education is required to performmany of the jobs in the unit, separate representationof those sought by the Title Examiners Union cannotbe justified as encompassing all, if any, technicalemployees.Furthermore, in this case, the long bargaininghistory in separate units does not support theappropriateness of those units. The units were initiallydrawn to afford separate representation for male andfemale employees. The Board has held that unitsbased solely on the sex of employees areinappropriate 8 and has disregarded bargaining histo-ry in such units.9The fact that the Title Examiners Union no longerrequires employees to be male in order to be part ofthe unit it represents does not cure the defect causedby the original sexual segregation. Thus the separateunits, as they currently exist, constitute arbitrary6 For example,miscellaneoustitle operatives,locators, draftsmen, andlocation crewhelpers.7Title assemblers are representedby theIndependentTitleWorkersUnion. In additionto other training,these title assemblers must be trainedas locators,a classification representedby the Title Examiners Union8Cuneo Eastern Press, Inc.,106 NLRB 343.9United States Baking Company, Inc.,165 NLRB 951.ioFemale courtabstractorsare representedby the Independent TitleWorkers Unionwhile the malecourt abstractoris representedby the TitleExaminers Union.iiBargaininghistory inunitsbased on arbitrarydivisions is not acontrolling factor in unit determinations.Owens-IllinoisGlass Company,112 NLRB 172, 177;New Deal Cab Company, Inc.,159 NLRB 1838.11 In orderto assure that all eligiblevoters may have the opportunity to149groupingswhich cannot be justified under anystandard recognized by the Board. Both units crossdepartmentallinesand do not constitute groupingssubject to separate supervision. All employees receivethe same fringe benefits, work the same hours, and arepaid on a salary basis. Some classifications represent-ed by the Independent Title Workers Union entail thesame functions as classifications in the unit represent-ed by the Title Examiners Union.10 Accordingly,neither unit reflects a community of interest distinctfrom that of employees as a whole.11For the foregoing reasons, we find that the historyof bargaining does not justify continued existence ofthe two separate units. Because the separate unitspetitioned for are inappropriate, we find that a unit ofall employees is the only appropriate unit.In view of the above, we find that the following unitis appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act: .All employees employed at and working at orthrough or out of the office facilities located at1275 Ontario Street, Cleveland, Ohio, excludingofficers, cashiers, auditors, chief title examiner,titleofficers, confidential employees (executivesecretaries), guards and supervisors within themeaning of the Act.[Direction of Election 12 omitted from publication.]be informed of the issues in the exerciseof their statutoryright to vote, allparties to the electionshould haveaccess to a list ofvoters and theiraddresseswhichmaybe used to communicatewiththem.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.L.RB. v. Wyman-Gordon Co.,394 U.S.759. Accordingly,itishereby directed that an election eligibility list,containing the names and addressesof all theeligible voters,mustbe filedby the Employer with theRegionalDirectorfor Region8 within 7 days ofthe date of tins Decision and Direction of Election.The RegionalDirectorshallmake the list available to all parties to the election.No extension oftime to file this list shall be grantedby theRegional Director except inextraordinarycircumstances. Failure tocomply withthis requirement shallbe grounds for setting aside the election wheneverproper objections arefiled